DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-8, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The There is no support in the originally filed specification that carbon fibers extending substantially only in a direction of a plane of said layers in the amended claim 1 filed on 05/05/2020. 
Claim 17 is amended to define the charging rack for curing goods and exposing them to high temperature. The background information in Par. 5 defines the charging rack can be used as curing furnace, however there is no support in the specification that the charging rack in the instant application is used for curing goods and exposing them to high temperature. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the component".  There is insufficient antecedent basis for this limitation in the claim. Claim has being citing ceramic component, in both claim 1 and preamble of claim 5. Although it is understood that the ceramic component and the component refers to the same ceramic component, it is still inconsistent when the ceramic component is called the component. It should be consistently referred to as the ceramic component throughout the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (WO2015063178), and further in view of Hanzawa et al. (US20010051258). 
As to claim 1.    Ackerman et al. (WO2015063178) disclose a ceramic component (see e.g. ceramic matrix composite comprises fibrous reinforcing element in abstract, line 3-7 in page 1) comprising:
at least one stack having at least two layers of unidirectional carbon fiber nonwoven (see e.g. preform comprising three unidirectional individual fibre plies 410/420/430 in Fig 4&5a, line 28-32 in page 5, line 5 in page 6, line 10 in page 7) embedded in a ceramic matrix containing silicon carbide and elementary silicon (see e.g. see e.g. carbon-silicon carbide ceramic matrix composite in line 10-20 in page 5 or Carbon fibre embedded in silicon carbide being referred as C-SiC in line 20-25 in page 4. Liquid silicon will infiltrate the C-SiC ceramic matrix in line 10-20 in page 5);

    PNG
    media_image1.png
    491
    1249
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    341
    584
    media_image2.png
    Greyscale

all mutually adjacent said layers within said at least one stack directly adjoining one another(see e.g. individual fiber plies 410/420/430 in Fig 4&5a, joining by silicon infiltration and SiC ceramic matrix as discussed above. The first component being joined to the second component at a join surface; the matrix material being continuous across the join surface in line 30-31 in page 3. Furthermore, once each of the components is laid up, adhesive is applied to the surfaces to be joined, and the components joined together in line 20-25 in page 10. Par. 20 of instant application discloses "in that all the adjacent layers within the at least one stack directly adjoin one another" should be understood to mean that the layers are not deliberately spaced apart, since 410/420/430 has no space in between as show in Fig 4&5a, claim limitation is met.); 
and having carbon fibers extending substantially only in a direction of a plane of said layers(see e.g. fibers will extend predominantly in the x and y directions, and not in the z direction when the load are applied principle in one plane only in line 5-15 in page 1. Thus if the application of the component is only required to have load in one plane, it would have been obvious for a person with ordinary skills in the art to design the fibers only in the x and y direction and not in z direction. Other method of fixing the second preform to the first preform comprises applying an adhesive to one of the first or second preforms. Once each of the components is laid up, adhesive is applied to the surfaces to be joined, and the components joined together in Par. 2 in page 10. In this adhesive adjoining case, no z direction fibers are needed anymore). 
said at least one stack having a thickness in a direction perpendicular to the plane of said layers(see e.g. the preform can have desired thickness which corresponds to desired flexibility in line 15-25 in page 12. Building up to the desired thickness by adding additional number of outer preform or layers in in line 15-25 in page 12, thus the thickness is in a direction perpendicular to the plane of said layers as shown in Fig 4, 5a ); and
As to the claim limitation “said ceramic matrix substantially penetrating the ceramic component in its entirety”, the instant application discloses it is known that the pore structure that is formed when the CFRP is carbonized to form the CFRC body is vital for subsequently siliconizing the molded body and forming the SiC matrix, since a suitable pore structure is the only way to ensure that the liquid silicon uniformly and sufficiently penetrates or infiltration the CFRC body in Par. 9.
The instant application discloses the suitable pore system for the liquid silicon to infiltrate is achieved by putting the CFRC body by graphitizing at temperature of 1800.degree.C or higher in Par. 43, Par. 39. The instant application discloses further the liquid silicon fully infiltrates the CFRC preform during the siliconizing process, and the carbon matrix of the CFRC preform is converted into SiC in Par. 25. 
By comparison, Ackerman et al. also discloses carbon fiber preform to be  graphitized under temperature of 2000C to 2400C prior to liquid silicon infiltration in line 1-11 in page 14, wherein Graphitization can also improve frictional stability and thermal conductivity of the resulting C-SiC ceramic matrix composite in line 7-11 in page 14. Ackerman et al. further disclose carbon preform has porosity which facilitate the infiltration of silicon during the liquid silicon infiltration step (see e.g. line 8-12 in page 9). The infiltrated silicon at least partially reacts with the carbon to form silicon carbide (see e.g. line 17-18 in page 5).
Since Ackerman et al. discloses a same materials undergoing the same process as the instant application, it is expected the resulted product of Ackerman et al. will also have the same ceramic matrix that is substantially penetrating the ceramic component in its entirety as claimed by the instant application. 
Ackerman et al. discloses the preform can have desired thickness which corresponds to desired flexibility in line 5-25 in page 12, it may be desirable to repeat the chemical vapour infiltration process after the machining, or to operate a number of cycles of chemical vapour infiltration and machining, in order to achieve the correct density of the preform, Ackerman et al. also disclose the preform has suitable porosity in order for the liquid silicon to infiltrate the preform. 
Ackeman et al. also discloses laid up plies being pyrolysed, converting the polymer to carbon in line 10-20 in page 5. The preform can be re-pyrolysed prior to liquid silicon infiltration in line 15 in page 11, or further step of pyrolysis in line 1-5 in page 14. Re-Pyrolysing the combined first and second preforms in line 25-30 in page 2. By comparison, In the instant application, the open porosity can be reduced by the CFRC body being repressed one or more times using a liquid carbon supplier in Par. 28. The term "carbon supplier" should be understood to mean any liquid substance in which carbon is left over after the pyrolysis or carbonizing process.  Furthermore, within the context of the present invention, the terms "pyrolysis" and "carbonizing" can be understood to be synonyms in Par. 50 of instant application. Thus the preform in Ackerman et al. will also has low porosity because Ackerman et al. uses same pyrolysis step to impregnating the carbon fiber in as the instant application (see e.g. Par. 47-50 of instant application).
Ackerman et al. does not disclose the thickness of one stack can be of at least 1.5 mm. wherein the ceramic component has an open porosity of no more than 3.5%, and wherein the ceramic component has a density of no more than 2.0 q/cm3, and wherein the modulus of elasticity is of at least 60 GPa.
Hanzawa et al. (US20010051258) discloses carbon fiber in Si-SiC ceramic matrix comprising silicon carbide with silicon element (see e.g. abstract). Hanzawa et al. discloses the thickness of the Si-SiC matrix layer is desired to be at least 0.05 mm or 1.0 mm in order to ensure the matrix to have sufficient durability under highly oxidizing condition in Par. 57. 
Hanzawa et al. further discloses the fiber-composite can have a porosity of 0.1 to 30%, or in another word, the degree of porosity may be adjusted by choosing properly the thickness of the soft intermediate material which is composed of a thermal-decomposable and formed around the periphery of said bundle of carbon fibers in relation to said bundle (see e.g. Par. 75). In order to make the porosity in the molded product or the burned product become lower from the surface toward the side, more than one preformed sheets are molded (see e.g. Par. 76). Hanzawa et al. discloses it is possible to keep low porosity of the fiber-composite material that is obtained by melting and impregnating Si (see e.g. Par. 70). Porosity of a fiber-composite material can be easily controlled to be 0.5% -10% by adjusting an amount of Si in accordance with open porosity of the molded product in order to enable the composite with excellent oxidation resistance, creep resistance, spalling resistance and abrasion resistance that is desired under high temperature(see e.g. 13, 39, 78). Hanzawa et al. discloses porosity can be 1.3% and density can be 2.10 g/cm3 and bending modulus can be 58 GPa for example 3. Density can be smaller than 2g/cm3 in 
Regarding the claim limitation wherein the modulus of elasticity is of at least 60 GPa, the instant application discloses the component according to the invention preferably has a fiber volume ratio in the range of from 50-65%.  A high fiber volume ratio gives the component a correspondingly high modulus of elasticity (see e.g. Par. 29).
Furthermore Hanzawa et al. (see table 1 in page 9) disclose fiber-composite material includes: 55-75 wt % of carbon, 1-10 wt % of silicon and 10-50 wt % of silicon carbide and the matrices comprising Si--SiC-based materials formed integrally among assemblages of yarns comprising carbon fibers integrally formed being combined three-dimensionally so as not to separate from each other (see e.g. abstract) and structure of carbon fiber is retained without being destroyed (see e.g. in Par. 27). For 100 gm of composite, density of carbon fiber is 2.00 g/cm3, density of silicon is 2.33g/cm3, density of silicon carbide is 3.21 g/cm³. Thus the corresponding vol of carbon 27.5 to 37.5cm3 of C, 0.4-4.3cm3 of Si, 3.11 cm3 to 15.58 cm3 of SiC. In another word, the vol% of C can be around 27.5/(37.5+4.3+15.58) to 37.5/(37.5+4.3+15.58)= 27.5/57.38 to 27.5/31.01= 48% to 65%. 

Table 1 of Hanzawa et al.

    PNG
    media_image3.png
    231
    721
    media_image3.png
    Greyscale

In the instant application, this low density stems from the comparatively high carbon content, which in turn results from the high fiber volume ratio in Par. 34 of instant application. As discussed above since Hanzawa et al. also discloses carbon wt or vol% to be overlapping with the instant application, it is also expected the high carbon content will resulted in low density as well. 
Both Ackerman et al. and Hanzawa et al. are analogous in the field of carbon fiber within Si-SiC ceramic matrix, it would have been obvious for a person with ordinary skills in the art to modify the thickness of the composite of Ackerman et al. to be 1.5 mm or more (3 layers of each layer thickness be 0.5mm) as taught by Hanzawa et al. in order to ensure the matrix to have sufficient durability under highly oxidizing condition as suggested in Par. 57 of Hanzawa et al. 
Both Ackerman et al. and Hanzawa et al. are analogous in the field of silicon infiltrated carbon fiber within Si-SiC ceramic matrix, it would have been obvious for a person with ordinary skills in the art to modify the open porosity of Ackerman et al. to 0.5% -10% as taught by Hanzawa et al. by control how much liquid silicon filtration in order to achieve ceramic composite with excellent oxidation resistance, creep resistance, spalling resistance and abrasion resistance that is desired under high temperature(see e.g. 13, 31, 39, 78). As discussed above, Ackerman et al. discloses a same ceramic matrix structure with same treatment process that will enable liquid silicon to penetrate the ceramic component in its entirety/thickness. Furthermore Hanzawa et al. disclose the porosity can be further lowered when more silicon is infiltrated (see e.g. Par. 70), with an overlapping thickness ceramic matrix as the instant application.  Thus it is expected that the carbon fiber reinforced Si-SiC of Ackerman et al. in view of Hanzawa et al will also have porosity of 0.5% -10% or lower that overlaps with the claimed range of no more than 3.5%. 
Both Ackerman et al. and Hanzawa et al. are analogous in the field of silicon infiltrated carbon fiber within Si-SiC ceramic matrix, it would have been obvious for a person with ordinary skills in the art to modify the wt% of carbon fiber of Ackerman et al. to be high carbon fiber content such as 55-75 wt % which can corresponds to 48% to 65% vol % of the carbon fiber as taught by Hanzawa et al in order to increase strength of the carbon fiber Si-SiC composite in the carbon fiber direction along direction of lamination, increased shock resistance, increased hardness and reduced weight due to high content ratio of (low density) carbon fiber; carbon fibers at this percentage can be integrally formed being combined three-dimensionally within Si-SiC so as not to separate from each other (see e.g. abstract) and thus structure of carbon fiber is retained within Si-SiC without being destroyed (see e.g. in Par. 27); and ultimately enable the carbon fiber Si-SiC composite to have increased oxidation resistance and increase the usage endurance under high temperature as suggested by Hanzawa et al. (see e.g. Par. 56, Par. 63).
Regarding the claim limitation wherein the modulus of elasticity is of at least 60 GPa, the instant application discloses the component according to the invention preferably has a fiber volume ratio in the range of from 50-65%.  A high fiber volume ratio gives the component a correspondingly high modulus of elasticity (see e.g. Par. 29). Since Ackerman et al. in view of Hanzawa et al. can have an overlapping fiber volume ratio as the instant application, the claim limitation is met. This can be further viewed in example 5 in table 1 wherein the bending modulus can be over 60Gpa.  
As to claim 2.   Ackerman et al. in view of Hanzawa et al. disclose the ceramic component according to claim 1, wherein said ceramic matrix has a homogeneous composition across the entire component (see e.g. Ackerman et al. discloses the matrix material being continuous across the join surface in line 25-31 in page 3. Furthermore, as discussed above, Ackerman et al. discloses a ceramic matrix undergoing graphitizing to create suitable pore structure in order for liquid silicon to filtrate through the ceramic matrix. 
By comparison, the instant application also discloses graphitizing to create suitable pore structure to ensure the liquid silicon to uniformly and sufficiently penetrate the CFRC preform during siliconizing process in order to produce a uniform homogeneous ceramic matrix in Par. 25-26. Par. 9.
Since Ackerman et al. disclose same materials undergone same process that enable to make homogenous ceramic matrix according to the instant application, the ceramic matrix in Ackerman is also be expected to be homogenous. See more details in discussion of claim 1.)
As to claim 3.     Ackerman et al. in view of Hanzawa et al. disclose the ceramic component according to claim 1, wherein consecutive said layers within said at least one stack differ from one another in terms of an orientation of carbon fibers thereof (see e.g. individual fibre plies 410/420/430 in Fig 4 has different fiber orientation).
As to claim 5,      Ackerman et al. in view of Hanzawa et al. disclose the ceramic component according to claim 1, wherein the component has a fiber volume in a range of 50-65% of a volume of the component(see discussion of claim 1)
As to claim 8.    Ackerman et al. in view of Hanzawa et al. disclose a composite component, comprising at least two ceramic components according to claim 1 integrally bonded to one another (see e.g. the ceramic matrix composite comprise first preform and second preform in line 2-32 in page 7 of Ackeman et al., wherein first or second preform corresponds to the claimed ceramic component, apparatus 600 comprises three components 610 joined together in Fig 6, by adhesive bonding in line 5 in page 3.).

Claim 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (WO2015063178) and Hanzawa et al. (US20010051258), and further in view of Krenkel et al. (Ceramic Matrix Composite). 
As to claim 7    Ackerman et al. discloses fibre-reinforced ceramic can be used as for rack application, or any other application that can withstand high temperature, such as automobile braking system in line 8-15 in page 1. Hanzawa et al. also discloses carber in Si-Sic can be used under high temperature condition which prevent oxidizing for a long period of time or brake application (see e.g. Par. 63). However Ackerman et a. in view of Hanzawa et al. does not explicitly discloses the ceramic component according to claim 1, configured as a charging rack such as for curing goods and exposing them to high temperature. 
Krenkel et al. discloses carbon fiber reinforced SiC composite can be used for charging device (rack) or continuously operated furnaces (Par. 2 in page 96, Par. 2 in Preface in page XVII, Par. 2 in page 97, Fig 5.15) under high temperature because the carbon fiber reinforced SiC composite are significantly lighter and offer low heat capacity that is favorable for fast processes with high heating up and cooling down rate and do not show distortion even if at elevated temperature and can offer higher service life and safer operation in Par. 3 in page 136, Fig 5.15, Fig 4.28)  
Both Ackerman et al. in view of Hanzawa et al., and Krenkel et al. are analogous in the field of carbon fiber within ceramic matrix that is used under application under presence of oxygen and under high temperature, it would have been obvious for a person with ordinary skills in the art to modify the finished rack product of Ackerman et al. in view of Hanzawa et al. to be a furnace charging rack/device that can be used under high temperature taught by Krenkel et al. because the  carbon fiber reinforced SiC composite are significantly lighter and offer low heat capacity that is favorable for fast processes with high heating up and cooling down rate and do not show distortion even if at elevated temperature and can offer higher service life and safer operation as suggested by Krenkel et al. (see e.g. in Par. 3 in page 136, Fig 5.15.).
As to claim 17,   Ackerman et al. in view of Hanzawa et al., and Krenkel et al. discloses the ceramic component according to claim 1 which comprises a charging rack for curing goods and exposing them to high temperatures (see e.g. As discussed in the instant application, the charging rack for curing goods and exposing them to high temperatures is used for industrial curing furnace in Par. 5. 
Since Ackerman et al. in view of Hanzawa et al., and Krenkel et al. also discloses the carbon fiber ceramic composite can be used for furnace charging device as shown in Fig 5.15 and Fig 4.28, the industrial furnace or furnace charging device can also be used as  charging rack for curing goods and exposing them to high temperatures).

Response to Arguments
Applicant's arguments filed 10/8/2020 have been fully considered but they are not persuasive. 


Claim Rejections/Objections - 35 U.S.C. § 112
Applicant argues in page 6 that paragraph [0004] of the specification where it is believed that there is direct and/or inherent support for the language added to claim 1 by amendment. The unidirectional carbon fibre nonwovens consist of a continuous strip of closely lying, parallel continuous carbon fibers in this case. This is implicit in the wording of unidirectional fibers. Applicant respectfully suggests that the rejection under 35 U.S.C. § 112 should be withdrawn.
Examiner respectfully disagrees:
There is no support in the originally filed specification that carbon fibers extending substantially only in a direction of a plane of said layers in the amended claim 1 filed on 05/05/2020. Thus Claims 1-3, 5, 7-8, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s argument is not persuasive and 35 U.S.C. § 112 is outstanding. 

Prior Art Rejections
Applicant argues in page 7 that Ackerman does not describe or suggest a charging rack comprising the ceramic component described, that the ceramic component has an open porosity of no more than 3.5%, that the component has a density of no more than 2.0 g/cm3, or that the modulus of elasticity is of at least 60 GPa.
Examiner respectfully disagrees:
Ackerman et al. discloses the preform can have desired thickness which corresponds to desired flexibility in line 5-25 in page 12, it may be desirable to repeat the chemical vapour infiltration process after the machining, or to operate a number of cycles of chemical vapour infiltration and machining, in order to achieve the correct density of the preform, Ackerman et al. also disclose the preform has suitable porosity in order for the liquid silicon to infiltrate the preform. 
Ackeman et al. also discloses laid up plies being pyrolysed, converting the polymer to carbon in line 10-20 in page 5. The preform can be re-pyrolysed prior to liquid silicon infiltration in line 15 in page 11, or further step of pyrolysis in line 1-5 in page 14. Re-Pyrolysing the combined first and second preforms in line 25-30 in page 2. By comparison, In the instant application, the open porosity can be reduced by the CFRC body being repressed one or more times using a liquid carbon supplier in Par. 28. The term "carbon supplier" should be understood to mean any liquid substance in which carbon is left over after the pyrolysis or carbonizing process.  Furthermore, within the context of the present invention, the terms "pyrolysis" and "carbonizing" can be understood to be synonyms in Par. 50 of instant application. Thus the preform in Ackerman et al. will also has low porosity because Ackerman et al. uses same pyrolysis step to impregnating the carbon fiber in as the instant application (see e.g. Par. 47-50 of instant application).
Ackerman et al. does not disclose the thickness of one stack can be of at least 1.5 mm. wherein the ceramic component has an open porosity of no more than 3.5%, and wherein the ceramic component has a density of no more than 2.0 q/cm3, and wherein the modulus of elasticity is of at least 60 GPa.
Hanzawa et al. (US20010051258) discloses carbon fiber in Si-SiC ceramic matrix comprising silicon carbide with silicon element (see e.g. abstract). Hanzawa et al. discloses the thickness of the Si-SiC matrix layer is desired to be at least 0.05 mm or 1.0 mm in order to ensure the matrix to have sufficient durability under highly oxidizing condition in Par. 57. 
Hanzawa et al. further discloses the fiber-composite can have a porosity of 0.1 to 30%, or in another word, the degree of porosity may be adjusted by choosing properly the thickness of the soft intermediate material which is composed of a thermal-decomposable and formed around the periphery of said bundle of carbon fibers in relation to said bundle (see e.g. Par. 75). In order to make the porosity in the molded product or the burned product become lower from the surface toward the side, more than one preformed sheets are molded (see e.g. Par. 76). Hanzawa et al. discloses it is possible to keep low porosity of the fiber-composite material that is obtained by melting and impregnating Si (see e.g. Par. 70). Porosity of a fiber-composite material can be easily controlled to be 0.5% -10% by adjusting an amount of Si in accordance with open porosity of the molded product in order to enable the composite with excellent oxidation resistance, creep resistance, spalling resistance and abrasion resistance that is desired under high temperature(see e.g. 13, 39, 78). Hanzawa et al. discloses porosity can be 1.3% and density can be 2.10 g/cm3 and bending modulus can be 58 GPa for example 3. Density can be smaller than 2g/cm3 in 
Regarding the claim limitation wherein the modulus of elasticity is of at least 60 GPa, the instant application discloses the component according to the invention preferably has a fiber volume ratio in the range of from 50-65%.  A high fiber volume ratio gives the component a correspondingly high modulus of elasticity (see e.g. Par. 29).
Furthermore Hanzawa et al. (see table 1 in page 9) disclose fiber-composite material includes: 55-75 wt % of carbon, 1-10 wt % of silicon and 10-50 wt % of silicon carbide (see e.g. abstract). For 100 gm of composite, density of carbon fiber is 2.00 g/cm3, density of silicon is 2.33g/cm3, density of silicon carbide is 3.21 g/cm³. Thus the corresponding vol of carbon 27.5 to 37.5cm3 of C, 0.4-4.3cm3 of Si, 3.11 cm3 to 15.58 cm3 of SiC. In another word, the vol% of C can be around 27.5/(37.5+4.3+15.58) to 37.5/(37.5+4.3+15.58)= 27.5/57.38 to 27.5/31.01= 48% to 65%. 

Table 1 of Hanzawa et al.

    PNG
    media_image3.png
    231
    721
    media_image3.png
    Greyscale


In the instant application, this low density stems from the comparatively high carbon content, which in turn results from the high fiber volume ratio in Par. 34 of instant application. As discussed above since Hanzawa et al. also discloses carbon wt or vol% to be overlapping with the instant application, it is also expected the high carbon content will resulted in low density as well. 
Both Ackerman et al. and Hanzawa et al. are analogous in the field of carbon fiber within Si-SiC ceramic matrix, it would have been obvious for a person with ordinary skills in the art to modify the thickness of the composite of Ackerman et al. to be 1.5 mm or more (3 layers of each layer thickness be 0.5mm) as taught by Hanzawa et al. in order to ensure the matrix to have sufficient durability under highly oxidizing condition as suggested in Par. 57 of Hanzawa et al. 
Both Ackerman et al. and Hanzawa et al. are analogous in the field of silicon infiltrated carbon fiber within Si-SiC ceramic matrix, it would have been obvious for a person with ordinary skills in the art to modify the open porosity of Ackerman et al. to 0.5% -10% as taught by Hanzawa et al. by control how much liquid silicon filtration in order to achieve ceramic composite with excellent oxidation resistance, creep resistance, spalling resistance and abrasion resistance that is desired under high temperature(see e.g. 13, 31, 39, 78). As discussed above, Ackerman et al. discloses a same ceramic matrix structure with same treatment process that will enable liquid silicon to penetrate the ceramic component in its entirety/thickness. Furthermore Hanzawa et al. disclose the porosity can be further lowered when more silicon is infiltrated (see e.g. Par. 70), with an overlapping thickness ceramic matrix as the instant application.  Thus it is expected that the carbon fiber reinforced Si-SiC of Ackerman et al. in view of Hanzawa et al will also have porosity of 0.5% -10% or lower that overlaps with the claimed range of no more than 3.5%. 
Both Ackerman et al. and Hanzawa et al. are analogous in the field of silicon infiltrated carbon fiber within Si-SiC ceramic matrix, it would have been obvious for a person with ordinary skills in the art to modify the wt% of carbon fiber of Ackerman et al. to be 55-75 wt % which equivalent to 48% to 65% vol % of the carbon fiber as taught by Hanzawa et al in order to increase strength of the carbon fiber Si-SiC composite in the fiber direction along direction of lamination, increased hardness and reduced weight, increased oxidation resistance increase the usage endurance under high temperature (see e.g. Par. 56, Par. 63).
Regarding the claim limitation wherein the modulus of elasticity is of at least 60 GPa, the instant application discloses the component according to the invention preferably has a fiber volume ratio in the range of from 50-65%.  A high fiber volume ratio gives the component a correspondingly high modulus of elasticity (see e.g. Par. 29). Since Ackerman et al. in view of Hanzawa et al. can have an overlapping fiber volume ratio as the instant application, the claim limitation is met. This can be further viewed in example 5 in table 1 wherein the bending modulus can be over 60Gpa.  
For the above reason, applicant’s argument is not persuasive. 

Applicant argues in page 8 that Nothing in Ackerman teaches or suggests to one skilled in the art that with a modulus of elasticity of at least 60 GPa you can reduce the amount of rejected goods and/or increase the throughput.
In summary, none of the references cited, whether taken alone or in any combination, disclose or suggest the subject matter of claim 1 as amended. Claim 1 is, therefore, allowable over the art. And, since dependent claims 2-8 and 17 are ultimately dependent upon claim 1, they are allowable as well.
Examiner respectfully disagrees:
In response to applicant's argument that nothing in Ackerman teaches or suggests to one skilled in the art that with a modulus of elasticity of at least 60 GPa you can reduce the amount of rejected goods and/or increase the throughput, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Hanzawa et al. is relied upon to teaches a overlapping or high percentage of the carbon fiber volume ratio where determines the modulus of elasticity as discussed in claim 1 and above. 
Furthermore, Hanzawa et al. discloses bending modulus can be over 60Gpa. 

    PNG
    media_image3.png
    231
    721
    media_image3.png
    Greyscale

For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bansal et al. (Advances in Ceramic Matrix) discloses carbon fiber reinforced silicon carbide matrix and silicon, wherein the composite need to have low open porosity such as less than 5%, and low density of about 2 g/cm3, in order to achieve a carbon fiber reinforced composite that can endure high temperature and short term applications such as aircraft engine parts or thermal protection for spacecraft (see e.g. Par. 2 in page 104). 
Roloff et al. (US 20010007296) discloses ceramic material of the rotor brake disk preferably comprises a combination of approximately 75 to 40 vol. % of short carbon fibers, approximately 40 to 70 vol. % of silicon carbide, and a maximum of 15 vol. % of silicon(see e.g. Par. 41). 
Siegel et al. (US20050151305) discloses carbon fiber reinforced SiC-containing composites by means of liquid phase or gaseous phase siliconization in order to use the SiC/C/Si products created this way likewise as carrier and charging systems, firing and sintering bases.  A use in brakes, clutches, friction elements, filter elements, heating elements, protective shieldings and the like is also feasible(see e.g. Par. 36).  
Zhamu et al. (US20150037530) discloses such graphitic fibers are expected to find application in forming composites for use where good dissipation of electrical charges or heat is desired.  In addition, the combination of high stiffness and good thermal conductivity with the near zero coefficient of thermal expansion characteristically exhibited by these graphene-derived graphitic fibers provides composites that are of extraordinary dimensional stability (see e.g. Par. 145).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/Examiner, Art Unit 1783